Appellant in his motion for rehearing complains of our holding that the trial court properly overruled his exception to the charge instructing the jury what whisky was intoxicating liquor. In Sec. 1237 of Mr. Branch's Annotated P.C. will be found collated many authorities supporting the proposition that it has been judicially determined that whisky is intoxicating liquor and that it is sufficient to allege and prove a sale or the manufacture of whisky. In the instant case, however, it appeared from the testimony of the State not only that appellant manufactured whisky but that such whisky was intoxicating liquor. The indictment herein charged in its several counts that the liquor therein more particularly described was "capable of producing intoxication." We are unable to perceive any error in the action of the trial court in assuming and stating to the jury in his charge that whisky was intoxicating liquor. It is not necessary in an indictment charging the manufacture of intoxicating liquor, that it be charged that such manufacture was for the purpose of sale. The indictment herein sufficiently charged the offense, the proof responded to the indictment, the charge fairly submitted the case made by the testimony and set out in the pleadings.
Finding no error in the motion for rehearing, same will be overruled.
Overruled.